Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Response to Amendment
Claims 1, 4, 5, 7, 8, 9, 11-19 are pending.  Claims 1, 4, 5, 7-9, 11, 15 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7, 8, 9, 11-19 have been considered but are moot because the amendments have changed the scope of the claims as a whole and are open to new grounds of rejection/interpretation.

Claim Objections
Claims 4-5, 7-9 are objected to because of the following informalities:  The claims are labeled as original claims, but the claims have been amended.  
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. The only difference appears to be in the preamble between the two method claims, wherein claim 1 states “a virtual reality space” and claim 15 states “extended reality space.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-8, 11, 12, 14, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Nakamura et al. (US 20090074271) in view of Kovtun et al. (US 20200054398).
	Re claim 1 Nakamura teaches a method for creation of three-dimensional mesh capable of evaluation and manipulation within a virtual reality space, comprising:
uploading one or more two-dimensional images, the two-dimensional images comprising pixels (see [0026-0027], two-dimensional image including pixels with coordinates)
evaluating the pixels based on a user-described predetermined threshold values at runtime by looping through rows and columns of the image and obtaining color values for each pixel (see [0040-0043], in reference to Fig. 6-10, where pixels of 2-D picked up image are sequentially scanned from e.g., a pixel at coordinate (1,1) (which is considered looping through a 2D image sequentially that contains (x,y) coordinates, and thus include rows (x coordinate of pixel) and columns (y coordinate pixel) and obtain intensity color values, wherein the predetermined value may bet set to a value depending on an inappropriate pixel desired to be extracted (configurable user threshold value)).
comparing each pixel’s color against the predetermined threshold values, and labeling the location of pixels with a color value above the predetermined threshold (see [0040-0043]
determining whether each pixel value equal to or more than (above) a predetermined threshold value, and labeling the pixels with intensity threshold values that are above the predetermined threshold).
flagging pixels that meet the user-described predetermined threshold values (see [0040-0043], wherein pixels over the threshold are flagged as inappropriate pixel and labeled).
determining a value associated with each flagged pixel to define a vector location (see [0027], wherein a 2D endoscope image is converted into a 3D image with a Z direction and (see Fig. 3, wherein at S17, a 3D image is generated with the replaced signal intensity value).

mapping the flagged pixels in three-dimensional space using the vector locations (see Fig. 3, wherein in S11 to S12, a pixel is flagged and labeled, see S16, wherein the flagged pixel’s value is replaced to generate a replaced image, and see S17 wherein a 3D image is generated) and ([0023] That is, the image processing apparatus is configured to be capable of altering, e.g., the halation pixel, R saturated pixel, missing pixel, or the like included in an input image to a pixel suitable for three-dimensional image generation processing.
Nakamura teaches labeling flagged pixels, but does not explicitly teach saving location of pixels that are flagged with a color value above the predetermined threshold value and saving locations of the flagged pixels; because Kovtun does not explicitly teach saving of pixel location for processing.
However, Nakamura obviously teaches saving location of pixels with a color value above the predetermined threshold value, and saving locations of the flagged pixels (in reference to Fig. 3, see [0040-0043], wherein pixels above the threshold are flagged as inappropriate pixel and labeled and the location (coordinate) is used to generate new pixel values to create a replaced image for 3D generation).  Thus it would be obvious to one of ordinary skill in the art at the time of filing that Nakamura obviously teaches a storing of the location (coordinates) of the flagged pixels in memory for future processing, as storing the location of the inappropriate pixel is necessary to process the 2D image into a generated 3D image).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura’s labelling of inappropriate pixels to explicitly including storing the location of the inappropriate pixel, as it is 
Nakamura teaches a z value generated from 2D images to create a 3D image, but does not explicitly teach wherein the determined value is a “height” value associated with each flagged pixel to define a vector location and displaying the flagged pixels in three-dimensions within the virtual reality space.
However, Kovtun determining a height value associated with each flagged pixel to define a vector location (see [0070], wherein a 2D medical image can be represented using a 2D array where each element corresponds to a pixel that can be addressed by two coordinates (x, y) and 2D medical images can be converted into a 3D array by adding a value for depth (e.g., Z) to each pixel, which in a 3D array can be referred to as a voxel).  Kovtun explicitly teaches an (x, y) value associated with all pixels in a 2D image and determining a Z depth or “height” value to create a 3D array/voxel.
Displaying the flagged pixels in three-dimensions within the virtual reality space (see [0070-0071], wherein the values in the 3D array can be used to render and display a 3D model of the subject’s anatomy represented by the volumetric medical imaging data using a HMD such as a virtual reality or augmented reality display device).
Furthermore, to cure the deficiencies of Nakamura, Kovtun explicitly teaches saving locations of flagged pixels (see [0006], wherein memory stores 3D array of voxel values), (see [0070] wherein 2D data of medical images is obtained and each element in the array corresponds to a pixel and can be addressed by two coordinates (x, y), and thus the address in inherently saved and each pixel can be associated with one or more color values and the 2D image can be converted into a 3D array with a value of depth Z (height)).
Nakamura and Kovtun teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura’s 2D to 3D image generation system to explicitly include saving locations of inappropriate pixels for processing and display within a virtual reality space, as taught by Kovtun, as the references are in the analogous art of 2D to 3D image generation systems.  An advantage of the modification is that it achieves the result of explicitly storing pixel coordinate values/color values for processing used to display pixels in three-dimensions (voxels) in a virtual reality space such as those displayed in a virtual reality/augmented reality headset.
Re claim 4, Nakamura and Kovtun teaches claim 1.  Furthermore, Nakamura teaches wherein the predetermined threshold color is user-defined (see [0040-0041], wherein the predetermined color intensity threshold value may be set to a value depending on an inappropriate pixel desired to be extracted (user defined).
Re claim 5, Nakamura and Kovtun teaches claim 1.  Furthermore, Nakamura teaches wherein the predetermined threshold color is determined by a processor (see [0040-0041] & [0069], wherein the predetermined threshold was set at 255, and is considered determined by the processing system, and values other than 255 can be used, and those values are considered user defined).
Re claim 7, Nakamura and Kovtun teaches claim 1.  Furthermore, Nakamura teaches wherein the predetermined threshold values comprise a range of values, and the evaluation of not less than a predetermined first threshold value or a pixel in which signal intensity values of all color signals are not more than a predetermined second threshold value is determined as an inappropriate pixel, thereby extracting the inappropriate pixels). 
Re claim 8, Nakamura and Kovtun teaches claim 1.  Furthermore, Kovtun teaches wherein the step of saving the location of pixels with a color value above the predetermined threshold comprises saving the pixels in an array associated with an image (see [0094], an array of pixels 106 shown in Fig. 1A represents pixels of the display) and (see [0070], 2D array where each element in the array corresponds to a pixel, and a 3D array of voxels).  For motivation, see claim 1.
Re claim 11, Nakamura and Kovtun teaches claim 1.  Furthermore, Kovtun teaches further comprising spawning a voxel mesh at a 3D location, and displaying the voxel mesh within the virtual reality space ([0131], generate triangular mesh that represents the external surface of the subject represented in the 3D array of volumetric medical imaging data), (see [0006] memory stores 3D voxel values, and a hmd is provided for displaying), and (see [0070], presenting medical imaging data in an interactive virtual reality environment, wherein 2d pixels of input images correlate to 3d voxels).  For motivation, see claim 1.
Re claim 12, Nakamura and Kovtun teaches claim 11.  Furthermore, Kovtun teaches wherein each voxel of the mesh correlated with a pixel of the 2D image (see [0070], wherein 2D 
Re claim 14, Nakamura and Kovtun teaches claim 11.  Furthermore, Kovtun teaches manipulating the voxel mesh within the virtual reality space (see [0071], manipulating 3D model using one or more user input devices and a head mounted display, such as a virtual reality display).  For motivation, see claim 1.
Claim 15 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Re claim 16, Nakamura in view of Kovtun teaches claim 15.  Furthermore, Kovtun teaches manipulating the voxel mesh within the extended reality space (see [0071], manipulating 3D model using one or more user input devices and a head mounted display, such as a virtual reality display).  For motivation, see claim 1.
Re claim 17, Nakamura in view of Kovtun teaches claim 16.  Furthermore, Kovtun teaches wherein the extended reality space comprises a virtual reality space (see [0006], system for presenting medical imaging data in an interactive virtual reality environment is provided).  For motivation, see claim 1.
Re claim 18, Nakamura in view of Kovtun teaches claim 16.  Furthermore, Kovtun teaches wherein the extended reality space comprises an augmented reality space (see [0071], render for augmented reality display).  For motivation, see claim 1.
Re claim 19, Nakamura in view of Kovtun teaches claim 16.  Furthermore, Kovtun teaches wherein the extended reality space comprises a mixed reality space (see [0071], render 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Nakamura et al. (US 20090074271) in view of Kovtun et al. (US 20200054398) and Wang et al. (US 20170319147).
Re claim 9, Nakamura and Kovtun teaches claim 1.  Nakamura and Kovtun do not explicitly teach wherein the step of saving the location of pixels with a color value above the predetermined threshold comprises saving the pixels in a text file.
	However, Wang teaches teach wherein the step of saving the location of pixels with a color value above the predetermined threshold comprises saving the pixels in a text file (see [0039], wherein the recorded pixel coordinates are exported to text file for later use).
	Nakamura, Kovtun, and Wang teaches claim 9.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura and Kovtun’s display system to explicitly include storing pixel location data in a text file, as taught by Wang, as the references are in the analogous art of image analysis of pixels.  An advantage of the modification is that it achieves the result of storing the pixel data in a text file for further use.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Nakamura et al. (US 20090074271) in view of Kovtun et al. (US 20200054398) and Oh et al. (US 20170164928).
Re claim 13, Nakamura and Kovtun teaches claim 12.  Nakamura and Kovtun do not explicitly teach wherein the one or more two-dimensional images comprises a set of two-dimensional images which is displayed within the virtual reality space along with a three-dimensional voxel mesh representing the set.
display configured to display a 2D ultrasound image of an object and a 3D ultrasound image with respect to a region of interest (ROI) set in the 2D ultrasound image; and a controller configured to determine points in the 2D ultrasound image corresponding to a surface of a display volume of the object represented by the 3D ultrasound image and control the display to display the determined points on the 2D ultrasound image) and  (see [0163]-[0165], in reference to Fig. 9, wherein a set of one or more 2d images is displayed along with a 3D voxel mesh of the volume representation generated based on the 2D image).  
Nakamura, Kovtun, and Oh teaches claim 13.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura and Kovtun’s display system to explicitly include correlating the voxels of the mesh with pixels of the 2D image, as taught by Oh, as the references are in the analogous art of image analysis of 2D images for 3D analysis.  An advantage of the modification is that it achieves the result of displaying a 2D image with a 3D voxel representation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/             Primary Examiner, Art Unit 2616